                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

 The ESTATE of SYLVILLE K. SMITH, by     )
 Personal Representative Mildred Haynes, Patrick
                                         )       No. 2:17 cv 862-LA
 Smith, and Mildred Haynes, on her own behalf.
                                         )
                                         )
             Plaintiffs,                 )       Hon. Lynn Adelman, presiding
                                         )
             v.                          )
                                         )
 CITY OF MILWAUKEE, WISCONSIN AND )              JURY TRIAL DEMANDED
 DOMINIQUE HEAGGAN-BROWN,                )
                                         )
             Defendants.                 )
                                         )
                                         )
__________________________________________________________________________

          PLAINTIFFS’ CORRECTED REPLY IN SUPPORT OF MOTION TO
                  CERTIFY DEFENDANT HEAGGAN-BROWN’S
                   INTERLOCUTORY APPEAL AS FRIVOLOUS
       Plaintiffs, by and through their counsel, submit the following reply in support for their

motion seeking to certify Defendant Heaggan-Brown’s interlocutory appeal as frivolous, stating:

                                            Introduction

               In Plaintiffs’ motion to certify Heaggan-Brown’s appeal as frivolous because the

appellate court lacks jurisdiction over his contentions that he is entitled to summary judgment,

Plaintiffs were clear: Heaggan-Brown must accept Plaintiffs’ facts, but did not. The Response Brief

only makes matters worse. Therein, rather than accepting contrary facts—ones this Court found

were disputed—Heaggan-Brown simply asks this Court to pretend that those facts do not exist.

Rather than focus on the totality of the evidence, then, Heaggan-Brown believes he is entitled to

pursue an appeal (at summary judgment) on the basis of simply excising facts that run counter to his

proffered position and that illustrate why a reasonable jury can find his actions were unreasonable.

This is the anathema of how summary judgment works. It is also contrary to the Fourth


                                                  1

          Case 2:17-cv-00862-LA Filed 12/17/19 Page 1 of 11 Document 68
Amendment’s standard, which requires an examination of the totality of the facts, not just those that

benefit the officer alleged to have unreasonably used deadly force.

        In electing to make the argument that this Court should simply ignore the disputed facts—

rather than accepting Plaintiffs’ events—Heaggan-Brown’s response confirms one thing: Plaintiffs’

motion should be granted. The Seventh Circuit lacks jurisdiction to consider his fact-bound

challenge to the totality of the record evidence (and inferences therefrom) being presented in the

light most favorable to Plaintiff. Instead, under Johnson v. Jones, 515 U.S. 304 (1995), and Seventh

Circuit cases applying Johnson, jurisdiction above is obviously lacking. That being the case, this Court

should certify the appeal as lacking jurisdiction pursuant to Apostol v. Gallon, 870 F.2d 1335, 1339

(7th Cir. 1989), and set this matter for trial.

                                                  Argument

        I.      Heaggan-Brown Has Ignored Controlling Law

                A. Johnson Expanded The Scope of Apostol Certification
        Reading Heaggan-Brown’s response, one might think that interlocutory appeals are the rule,

not the exception, in federal court. But, that has it backwards: appeals as of right in the federal

courts are limited to “appeals from all final decisions of the district courts of the United States,” 28

U.S.C. § 1291, and the collateral bar doctrine presents what must be a narrow exception to that rule.

Mitchell v. Forsyth, 472 U.S. 511, 522 (1985). Accordingly, this Court is empowered to certify that an

appeal falls outside the appellate court’s jurisdiction to ensure that the exception does not swallow

the rule and prevent protracted and costly litigation by litigants who are willing to take every step to

avoid a trial. Apostol v. Gallon, 870 F.2d 1335, 1339 (7th Cir. 1989). Under established law, (1) a

defendant cannot halt district court proceedings by asserting a frivolous interlocutory appeal; and (2)

a defendant cannot immediately appeal a district court order denying qualified immunity where the

defendant disputes the facts the Court found at summary judgment. Behrens v. Peltier, 516 U.S. 299,


                                                     2

             Case 2:17-cv-00862-LA Filed 12/17/19 Page 2 of 11 Document 68
310-11 (1996); Johnson v. Jones, 515 U.S. 304 (1995); Koh v. Ustich, 933 F.3d 836, 843 (7th Cir. 2019).

        Heaggan-Brown’s first point of emphasis is that the Seventh Circuit has stated this Court’s

discretion to certify an appeal as beyond the appellate court’s jurisdiction and thus “frivolous” on

that basis must be used “sparingly.” Br. at 1 (citing McMath v. City of Gary, Ind., 976 F.2d 1026, 1031

(7th Cir. 1992)). But, this statement from 1992 must be understood in the context it was made. For

one, the Supreme Court had yet to approve of the Apostol procedure (which it did in 1996, see

Behrens, 516 U.S. at 310-11).

        Second, and perhaps more important, the Supreme Court had yet to decide Johnson v. Jones,

which supplies the rule that defendants cannot immediately appeal district court orders denying

qualified immunity where they turn on disputes of facts (or inferences about those facts). Indeed,

Jones is a principal basis for why, particularly recently, the Seventh Circuit has repeatedly refused to

allow public officials to pursue interlocutory appeals by finding that they fall outside of the scope of

the limited interlocutory exception. E.g., Koh v. Ustich, , 843 (7th Cir. 2019); Hurt v. Wise, 880 F.3d

831, 839 (7th Cir. 2018), partially abrogated on other grounds by Lewis v. City of Chicago, 914 F.3d 472 (7th

Cir. 2019)); Gutierrez v. Kermon,722 F.3d 1003, 1010 (7th Cir. 2013); Jones v. Clark, 630 F.3d 677, 680

(7th Cir. 2011).

        Moreover, the response brief ignores completely the Seventh Circuit’s en banc decision Stinson

v. Gauger, 868 F.3d 516 (7th Cir. 2015) (en banc), which was decided before the shooting at issue

here took place and made abundantly clear that Johnson is “still very much controlling law,” and

found it lacked jurisdiction over the defendants’ appeal because they—just like Heaggan-Brown—

had “fail[ed] to take all the facts and inferences in the summary judgment record in the light most

favorable to [Plaintiff], and their arguments dispute the district court’s conclusions of the sufficiency

of the evidence on questions of fact.” Id. at 528.

        Tellingly, Heagan-Brown’s response also blatantly two other excessive force cases directly on

                                                      3

           Case 2:17-cv-00862-LA Filed 12/17/19 Page 3 of 11 Document 68
point and discussed in Plaintiff’s motion: White v. Gerardot, 509 F.3d 829, 833 (7th Cir. 2007), and

Gant v. Hartman, 924 F.3d 445, 449 (7th Cir. 2019). Both White and Gant held there was no appellate

jurisdiction in circumstances like those here, where there are deep and trenchant disputes about the

facts and the inferences that should be taken from certain evidence. Defendants, however, “must

‘refrain[ ] from contesting any fact that a reasonable jury could resolve against him.’” Id. (quoting

Rainsberger v. Benner, 913 F.3d 640, 643 (7th Cir. 2019)).

        In the end, somewhat ironically, Defendant Heaggan-Brown has ignored the sea-change in

law that manifestly gives this Court greater latitude to certify an appeal as frivolous, particularly

under the Supreme Court’s decisions in Behrens and Johnson and the Seventh Circuit’s numerous

decisions in cases like Stinson, White, and Gant. Thus, while this Court should not rush to certify an

appeal under Apostol, the law as it exists now (as opposed to one comment in McCann from 1992)

should control this motion. And, under that law, this Court is entitled to certify an appeal frivolous

pursuant to Apostol where—as here—a defendant refuses to adhere to the prevailing legal standards.

                B. That Courts Have Exercised Appropriate Restraint In Ruling on Apostol
                   Motions, Confirms Plaintiffs’ Motion Should Be Granted

        Rather than focus on the controlling law above—which is dispositive—Heaggan-Brown

spends the first part of his brief contending that this Court’s power to certify an appeal as frivolous

must be used “sparingly” by pointing to other non-binding authority where courts have declined to

issue such a certification. E.g., Br. at 2-4 (citing Damiani v. Allen, 2018 WL 6505929 (S.D. Ind. 2018),

Estate of Paul Heenan v. City of Madison, 2015 WL 3539613, *1 W.D. Wis. 2015), Hurt v. Vantlin, 2017

WL 1709499, *3 (S.D. Ind. 2017)). But, none of these decisions are controlling here. Indeed,

Heaggan-Brown cites them for abstract propositions, and does not explained how they are in

anyway analogous to the circumstances of this case. Those circumstances—found by this Court, on

this record are controlling. See Stinson, 868 F.3d at 527-528 (explaining that the District Court’s

findings are not subject to challenge or reinterpretation on appeal, because they are either questions
                                                    4

           Case 2:17-cv-00862-LA Filed 12/17/19 Page 4 of 11 Document 68
related to the sufficiency of the evidence or questions of historical fact). Nor are these decisions

persuasive—they do not involve facts like the shooting in this case, and the availability of summary

judgment, particularly in excessive force cases, turns on the facts of that case. See Cyrus v. Town of

Mukowonago, 624 F.3d 856 (7th Cir. 2010),

        In fact, the inference that should be taken from Heaggan-Brown’s citation to other courts

denying Apostol motions is just the opposite of what he suggests: courts have exercised appropriate

caution in granting such motions. And, given the extensive law above concerning the improper

assertion of jurisdiction before the Seventh Circuit, this Court can comfortably conclude that

Plaintiffs’ motion should be granted. In other words, “sparingly” does not mean never. And, this is

the case where such relief is due, particularly because Heaggan-Brown has failed—both at summary

judgment and again in response here—to accept Plaintiffs’ facts.

        II.     Defendant Heaggan-Brown Contests Plaintiffs’ Facts, and Those this Court
                Found At Summary Judgment
        Heaggan-Brown claims: “contrary to plaintiffs’ contentions, the defendants did not persist in

contesting the relevant facts proffered by the plaintiffs.” Resp. Br. at 2. Not so. Heaggan-Brown has

refused to accept core issues to what happened before, during, and after the gunshots (including,

significantly, the second shot). But, this Court found disputes at each juncture. See Dkt. 59 at 2

(“The circumstances of the officers’ initial engagement with Smith are disputed.”); see also id. at 3 n.3

(“Defendants claim Smith picked up the gun and held on to it before throwing it over the fence,

while plaintiffs say Smith picked up the gun and tossed it over the fence, away from the officers, in a

single, fluid motion.”); id. at 4 (Smith’s precise physical movements, from falling near the fence to

Heaggan-Brown firing the first shot, are disputed. . . . Plaintiffs also dispute that any verbal warning

was given by officers prior to Smith being shot.”); id. at 4 (“Both sides contest the precise mechanics

of the fall and moments before the second shot.”). Of crucial import, Heaggan-Brown also contests

the court’s finding that Smith was subdued at the time he stood over, and then shot and killed, Smith.

                                                    5

          Case 2:17-cv-00862-LA Filed 12/17/19 Page 5 of 11 Document 68
Dkt. 59 at 10. Of course, there is no question it would be unconstitutional to shoot and kill a

subdued suspect. Tennessee v. Garner, 471 U.S. 1, 8 (1985).

        Heaggan-Brown’s complaint notwithstanding, he at core challenges this Court’s factual

findings, depriving the appellate court of jurisdiction and confirming that Plaintiffs’ motion must be

granted. Indeed, the response brief confirms this in at least three ways.

        First, Heaggan-Brown attempts to excise the disputed issues of fact, by claiming that they

were “selectively and unfairly summarized” by Plaintiffs in their own favor. But, that is what

courts—and Heaggan-Brown—must do at summary judgment. They must take the facts in the light

most favorable to the plaintiff, including all of the inferences that flow from those facts. Tolan v.

Cotton, 572 U.S. 650, 657 (2014); Stinson, 868 F.3d at 528.1 And, there is no dispute that the

determination of reasonableness includes the totality of the circumstances, not just part of them. See,

e.g. Cty. of Los Angeles, Calif. v. Mendez, 137 S. Ct. 1539, 1546 (2017) (“The operative question in

excessive force cases is “‘whether the totality of the circumstances justifie[s] a particular sort of

search or seizure.’” (quoting Garner, 471 U.S. at 8-9)); Sherrod v. Berry, 856 F.2d 802, 805 (7th Cir.

1988) (en banc) (courts must examine totality of the circumstances); Williams v. Ind. State Police Dep’t,

797 F.3d 468, 483 (7th Cir. 2015) (“The sequence of events leading up to the seizure is relevant

because the reasonableness of the seizure is evaluated in light of the totality of the circumstances.”).

This Court followed established law and examined the totality of the circumstances. Dkt. 59 at 8-9.

        Heaggan-Brown’s attempt to excise facts he deems disputed is really just an attempt to ask

this Court (and, apparently, the Court of Appeals) to ignore the totality of the facts that support

1
  It is curious that Defendant Heaggan-Brown cites Tolan v. Cotton, 572 U.S. 650 (2014), in claiming
Plaintiffs (and, really, this Court) have erred by construing the facts in a manner too favorable to
Plaintiff. See Resp. Br. at 5 n.1. In Tolan, in the context of qualified immunity no less, the Supreme
Court explained that “courts may not resolve genuine disputes of fact in favor of the party seeking
summary judgment,” and emphasized the “importance of drawing inferences in favor of the
nonmovant,” finding that the Fifth Circuit had failed to adhere to this core summary judgment
standard. 134 S. Ct. at 1866 (citing Brosseau v. Haugen, 543 U.S. 194, 195 n. 2 (2004)).
                                                     6

           Case 2:17-cv-00862-LA Filed 12/17/19 Page 6 of 11 Document 68
Plaintiffs’ position—something that is forbidden both by the law concerning summary judgment

and by substantive constitutional law under the Fourth Amendment. It is, of course, vitally

important to the first shot whether or not Smith did something aggressive towards Heaggan-Brown,

as Heaggan-Brown contends in the moment before the shooting. Cf. Williams, 797 F.3d at 484

(examining instances where the Seventh Circuit has recognized that officers could not use significant

force in the absence of threats or violence (citing, among other authorities, Phillips v. Community Ins.

Corp., 678 F.3d 513, 525 (7th Cir.2012) and Estate of Escobedo v. Bender, 600 F.3d 770, 780–81 (7th Cir.

2010)). These authorities—including the holding of Garner—make clear that the reasonableness of

Heaggan-Brown’s second force is also implicated by whether or not Smith was subdued or doing

something aggressive that would have posed a reasonable threat. Heaggan Brown’s attempt to excise

these important issues is really just another way of refusing to adhere to the summary judgment

standard—he must all of accept Plaintiffs’ facts, but will not.2

        Second, in a brand new argument, Heaggan-Brown contends that the disputes of fact—

those that this Court properly construed in Plaintiffs’ favor—are “simply not material.” Resp. Resp.

Br. at 8. The argument has been waived, Hutt v. AbbVie Products LLC, 757 F.3d 687, 695 (7th Cir.

2014), and cannot supply the basis for appellate jurisdiction. Apostol, 870 F.2d at 1339. In fact,

Heaggan-Brown—who objected to every single one of Plaintiffs’ proposed findings of fact (see

generally Dkt. 58)—did not ever previously argue these disputes were immaterial. See generally Reply

Br., Dkt. 57). The notion that the positioning or actions of Smith in the moments up to and during

the shooting—e.g., the actual circumstances of the case—are “immaterial” is frivolous. See Tennessee

v. Garner, 471 U.S. 1, 11-12 (1985); Sherrod v. Berry, 856 F.2d 802, 805-06 (7th Cir. 1988) (en banc)

(reasonableness is determined by examining the circumstances confronted by the officer); see also

2
 For example, Plaintiffs pointed out that Heaggan-Brown must “concede that Smith was running
away from him, trying to disarm himself and never posed a threat of serious bodily harm to the
officers, as this Court found.” He has still refused to do so.
                                                    7

          Case 2:17-cv-00862-LA Filed 12/17/19 Page 7 of 11 Document 68
More specifically, to contend, that the fact Smith was “in an incredibly vulnerable position: he was

unarmed, on his back, hands above his head, with palms open” is “immaterial” to whether it was

constitutionally permissible to shoot him is frivolous. See Garner, 471 U.S. at 11. (“A police officer

may not seize an unarmed, nondangerous suspect by shooting him dead.”); e.g., Estate of Gonzales v.

Hickman, 2007 WL 3238722, at *3 (C.D. Cal. June 11, 2007) (same); Wilson v. Maricopa Cty., 484 F.

Supp. 2d 1015, 1021 (D. Ariz. 2006) (quoting Apostol, 870 F.2d at 1339)).

         Third, Heaggan-Brown attempts yet another move of distraction that is contrary to the law

and, at core, is really just a different way of trying to convince this court to ignore the totality of the

circumstances, and the facts as they exist when construed in Plaintiffs’ favor. Specifically, before

declaring the disputed issues of fact that this Court detailed in its decision “immaterial,” Heaggan-

Brown asserts that the disputed facts “reflect assertions about subjective intent of Officer Heaggan-

Brown or Mr. Smith.” Resp. Br. at 7. Heaggan-Brown is mistaken. Under established law, this

Court’s analysis of the reasonableness of the use of force requires the Court to “examine all the

evidence to determine whether the officers’ story is consistent with other known facts.” Cyrus, 624

F.3d at 862. As this Court recognized, the Seventh Circuit required this court to “undertake a fairly

critical assessment of the forensic evidence, the officer’s original reports or statements and the

opinions of experts to decide whether the officer’s testimony could reasonably be rejected at a trial,”

particularly given the fact Smith cannot provide evidence, and Heaggan-Brown knows that person

most likely to be able to “contradict him . . . is beyond reach.” Abdullahi v. City of Madison, 423 F.3d

763, 772 n.7 (7th Cir. 2005); see Order, Dkt. 59 at 13-14 (applying this law).

        By examining the reasons Heaggan-Brown gave for acting how he did, and in crediting

Plaintiffs’ version of events—including that a reasonable jury could credit Plaintiffs’ contention the

“waistband” idea was fabricated—the Court simply followed the law. See, e.g., Order, Dkt. 59 at 11-




                                                     8

           Case 2:17-cv-00862-LA Filed 12/17/19 Page 8 of 11 Document 68
12.3 To be clear: Plaintiffs are not seeking an inquiry into Heaggan-Brown’s subjective intent in

killing Smith. Plaintiffs have not asked this Court to determine whether, for example, Heaggan-

Brown’s actions were cruel, sadistic, or involved some form of “malice,” all of which are not part of

the Fourth Amendment inquiry. Graham v. Connor, 490 U.S. 386, 399 (1989). Instead, Plaintiffs

pointed out evidence that calls into question the reasonableness of Heaggan-Brown’s actions.

Accordingly, in its discussion of recognizing those disputes, this Court did not engage in or conduct

any sort of subjective analysis; it simply examined the evidence to determine whether it was

consistent with other known evidence. Cyrus, 624 F.3d at 862; see Dkt. 59 at 8-10.

        III.    Heaggan-Brown’s Remaining Contentions Fail

        Heaggan-Brown’s entire position, in seeking interlocutory review, turns upon excluding the

totality of the record at summary judgment. Heaggan-Brown’s position turns on excising facts that

support Plaintiffs, contrary to Rule 56. Heaggan-Brown’s position turns on excising the totality of

the circumstances involved in this incident, contrary to established Fourth Amendment law. He

cannot seek an interlocutory appeal on this basis.

        Heaggan-Brown attempts to salvage an argument for appeal—and skirt Johnson—by trying to

invent two arguments painted as “legal.” First, Heaggan-Brown argues that they should be able to

assert this case is controlled by Conley-Eaglebear v. Miller, 2017 WL 7116973 (7th Cir. 2019), an

3
  This Court did not rely on “assertions about subjective intent” when resolving this issue. Instead,
the Court explained “On my review of the record, I find that a reasonable jury could certainly find
Heaggan-Brown’s belief that Smith might be armed with a second weapon was unreasonable . . .
And frankly, the defendants’ argument that, in the course of Smith’s fall, the movement of Smith’s
right hand near his waist being perceived by a reasonable officer as a movement for a second gun in
his waistband is just not persuasive (at summary judgment, no less) given the court’s review of video
evidence that indicates Smith’s hand was in the vicinity of his waistband for all of three camera stills
before moving up towards his head, empty and palm open.” Order, Doc. 59, at 11. In other words,
even in his response Heaggan-Brown still takes self-serving liberties with the facts, including the
analysis of this very Court. But all of this underscores just how much this situation demands
certification under Apostol. If Heaggan-Brown even refuses to accurately describe this Court’s
findings, as a mechanism of disputing the facts against him, he certainly may not seek an
interlocutory appeal under Johnson.
                                                     9

          Case 2:17-cv-00862-LA Filed 12/17/19 Page 9 of 11 Document 68
unpublished decision from 2017, that cannot bear upon the qualified immunity analysis for a shooting

the year prior, 2016. Moreover, the only way to find that Conley-Eaglebear might be persuasive would

be to ignore the factual findings this Court found dispositive, which Heaggan-Brown may not do.

And, while there are some similarities at an extremely high level of generality (e.g., a man running

with a gun), there are myriad differences between the cases, including crucial ones like the fact that

(1) the police were responding to a call of a man with threatening people by flashing a handgun, (2)

the gun was supposed to be in the waistband. This is a far cry from Smith committing no crime and

simply running away, trying to disarm himself, and then being shot when he was unarmed and

subdued—which were Plaintiffs’ facts, and those this Court found at summary judgment. In other

words, to find Conley-Eaglebear relevant, Heaggan-Brown must ignore material facts concerning the

reasonableness of his own actions. Again, this is something he may not do.

        Next, Heaggan-Brown claims there is a “purely legal question” relating to whether the shots

are separable. But, these questions are not “purely legal” at all. For this to be relevant, one would

need to ignore the Court’s conclusion that after the first shot Smith was subdued. This is a different

circumstance than running away; one that Heaggan-Brown disputes. In addition, for this

“separation” issue to be relevant, this Court would need to disregard Heaggan-Brown’s statement

and then testimony that intentionally fired two separate shots, and that the basis for the second shot

was the phantom “waistband” gun, rather than viewing the entire incident as one dynamic event. To

be clear, Heaggan-Brown said in his DCI interview and in his deposition he intentionally fired shots,

but later tried to recant that story in the second day of his deposition by trying to claim that “the

decision to shoot a second [was] justified for the same reasons he fired the first shot.” Plaintiff’s

Statement of Facts, Dkt. 51 at ¶87; see also id. at ¶¶82-85.4 Accordingly, to address this this purported

“legal” question, this Court (or the Court of appeals) would need to resolve a question that is
4
 The City also admits that Heaggan-Brown “intentionally fired two separate shots at Sylville Smith.”
Dkt. 51-34, at 5.
                                                   10

          Case 2:17-cv-00862-LA Filed 12/17/19 Page 10 of 11 Document 68
contrary to the basis for which Heaggan-Brown sought summary judgment because he repeatedly

offered the following as the justification for killing Smith: “after being shot, Smith continued to

appear to pose an imminent threat to the officers as he moved his right hand towards his

waistband.” Mot., Dkt. 45 at 17; see also id., at 12-13, 15, 16, 17, & 18 (making the same argument).

He cannot now abandon that position to attempt to seek appellate jurisdiction—that is exactly what

it means to “game” the system.5

                                             Conclusion

        Heaggan-Brown’s response in opposition to Plaintiffs’ motion only confirms that it should

be granted. Accordingly, Plaintiffs respectfully request that this Court certify Defendant Heaggan-

Brown’s appeal as frivolous and beyond the jurisdiction of the appellate court and proceed with trial.

                                                         RESPECTFULLY SUBMITTED,
                                                         s/ David B. Owens
                                                         One of Plaintiffs’ Attorneys

    David B. Owens
    Danielle O. Hamilton
    LOEVY & LOEVY
    311 North Aberdeen, 3FL
    Chicago, IL 60607
    (312) 243-5900
                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a copy of the foregoing was served on counsel of
record on December 18, 2019, via the Court’s CM/ECF filing system.

                                                                /s/ David B. Owens


5
  In light of this Court’s finding that, on Plaintiff’s facts, a reasonable jury could find Smith was
subdued after his the first shot, the law is clear that Heaggan-Brown could not continue shooting.
See, e.g., Plumhoff v. Rickard, 572 U.S. 765, 777 (2014) (second batch of shots not justified where the
initial round incapacitates the suspects and ends any threat of flight, or if the suspect had given
himself up); Dockery v. Blackburn, 911 F.3d 458, 467 (7th Cir. 2018) (considering two taser
deloyments separately);Deering v. Reich, 183 F.3d 645, 652 (7th Cir. 1999) (in assessing reasonableness
the Court must ‘“carve up the incident into segments and judge each on its own terms to see if the
officer was reasonable at each stage” Deering v. Reich, 183 F.3d 645, 652 (7th Cir. 1999) (quoting Tom
v. Voida, 963 F.2d 952, 1150 (7th Cir. 1992)).
                                                  11

          Case 2:17-cv-00862-LA Filed 12/17/19 Page 11 of 11 Document 68
